UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 24, 2009 RALCORP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Missouri 1-12619 43-1766315 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 800 Market Street, Suite 2900Saint Louis, MO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 314-877-7000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Only the items indicated below are covered by this report. Item 1.02. Termination of a Material Definitive Agreement. On August 24, 2009, Ralcorp Holdings, Inc. repaid its $50 million Series H Floating Rate Senior Notes (the “Series H Notes”) which were due February 22, 2011. The Company used a portion of the proceeds from its $300 million Senior Notes Offering which closed on August 14, 2009 to repay the Series H Notes. The Series H Notes were issued pursuant to the Seventh Supplement to the Note Purchase Agreement dated as of May 22, 2003 as amended by the First Amendment dated as of December 22, 2005 (the “Original Note Purchase Agreement”). The Series H Notes were subject to the customary representations and warranties contained in the Original Note Purchase Agreement and were sold to institutional investors. No early termination penalties were incurred by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RALCORP HOLDINGS, INC. (Registrant) Date: August 25, 2009 By /s/T. G. Granneman T. G. Granneman Duly Authorized Signatory and Chief Accounting Officer
